                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

In the Matter of:

APPOLONIA CHA’NELL MILLS                  Chapter 7 Proceeding
                                          Case No. 19-46601-mlo
      Debtor.                             Hon. Maria L. Oxholm
_________________________________________________________________/

TIMOTHY J. MILLER, TRUSTEE

        Plaintiff,
vs.                                                 Adversary Case No. 19-04379-mlo
                                                    Hon. Maria L. Oxholm

DETROIT LAND DEVELOPMENT COMPANY,

        Defendant.
                                                                                      /

      ORDER DENYING PLAITNIFF’S MOTION FOR SUMMARY JUDGMENT AND
          GRANTING DEFENDANT’S MOTION FOR SUMMRY JUDGMENT

        This matter having come before the Court upon the parties Cross-Motions for Summary

Judgment; and the Court having considered the Motions, Responses and arguments of Counsel;

and the Court being otherwise fully advised in the premises:

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED

and Defendant’s Motion is GRANTED for the reasons set forth on the record.

        IT IS FURTHER ORDERED that the case is dismissed and shall be closed.

Signed on May 8, 2020




  19-04379-mlo       Doc 44    Filed 05/08/20    Entered 05/08/20 14:33:26    Page 1 of 1
